EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 1-6, 18 and 19 have been cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6, 18 and 19 directed to invention non-elected without traverse.  Accordingly, claims 1-6, 18 and 19 have been cancelled.
Allowable Subject Matter
Claims 7-17 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Yokoyama et al. (US 2012/0088324) teaches a method of depositing material into a plurality of targets on an acceptor substrate (Abst.), comprising: providing a donor substrate 101 with a patterned thermal barrier coating 102 having openings 108 that extend to the donor base 101 (Fig. 1A; ¶¶ 0084-0086); depositing evaporated material 107 on the donor in a plurality of first openings 108 as well as outside these openings (Fig. 1A, ¶¶ 0084-0086); providing an acceptor substrate 109 on a side of the patterned thermal barrier layer distal to the donor base (Fig. 1B-1C; ¶ 0109); uniformly heating the base substrate of the donor to a first temperature at which the deposited material in the openings evaporates (Fig. 1C; ¶¶ 0106; 0114); and depositing the deposited material evaporated from the openings into the plurality of target regions of the acceptor (Fig. 1C; ¶¶ 0106, 0114).  Yokoyama, however, fails to fairly teach or suggest that the evaporated deposition material is deposited in the plurality of openings in direct contact with the base substrate and on the patterned thermal barrier layer in direct contact with the patterned thermal barrier layer.
Thus, none of the art on record, taken alone or in combination, fairly teaches or suggests all the limitations of claim 1.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/Primary Examiner, Art Unit 1712